Case 5:18-cv-02104-DMG-PLA Document 628 Filed 06/29/21 Page 1 of 2 Page ID #:33753

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     ED CV 18-2104-DMG (PLAx)                                   Date    June 29, 2021

    Title Federal Trade Commission v Jason Cardiff, et al.                                  Page     1 of 2

    Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                 NOT REPORTED
                  Deputy Clerk                                               Court Reporter

       Attorneys Present for Appellant(s)                           Attorneys Present for Appellee(s)
                 None Present                                                None Present

   Proceedings: IN CHAMBERS—CLARIFICATION OF ORDER RE THE CARDIFFS’ EX
                PARTE APPLICATION TO DIRECT RECEIVER TO RELEASE FUNDS
                AND FOR SANCTIONS [612]

          On May 24, 2021, the Court granted in part and denied in part the Receiver Robb Evans &
   Associates LLC’s Sixth Fee Application and ordered, inter alia, that $258,820.11 in fees and to-
   be-calculated costs incurred up to April 21, 2021 would be paid to the Receiver from funds seized
   from VPL Medical, Inc. (“VPL”), and half of remaining VPL funds shall be returned to VPL,
   while the other half remained as Receivership Property. [Doc. # 598.]

           On June 15, 2021, Defendants Jason and Eunjung Cardiff filed an Ex Parte Application
   seeking immediate release of $280,891.00 to VPL by the Receiver and a series of sanctions against
   the Receiver. [Doc. # 612.] Plaintiff the Federal Trade Commission (“FTC”) and the Receiver
   filed Responses. [Doc. ## 614-15.]

            After the Court issued the initial Order denying the Application [Doc. #621], the Receiver
   filed a report with a request for clarification. [Doc. # 622.] Due to its own misunderstanding, the
   Court corrects and revises its prior conclusion and now finds that the Receiver correctly understood
   the Court’s May 24, 2021 Order. The Receiver is correct that VPL should take nothing, based on
   the April 21, 2021 accounting date.

           But in light of the Court’s ruling on the lack of monetary relief available in this action, the
   impending dissolution of the Asset Freeze and Receivership, and VPL’s current exigencies, the
   Court accepts the Receiver’s compromise solution to use a June 1, 2021 accounting date and
   release $69,282.12 to VPL immediately, prior to initiating the claims process and applying for
   approval of the Receiver’s final fees and accounting.




    CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 5:18-cv-02104-DMG-PLA Document 628 Filed 06/29/21 Page 2 of 2 Page ID #:33754

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

    Case No.       ED CV 18-2104-DMG (PLAx)                                          Date     June 29, 2021

    Title Federal Trade Commission v Jason Cardiff, et al.                                           Page     2 of 2

          The Court therefore ORDERS the Receiver to use the June 1, 2021 date as the date on
   which it divided the remaining VPL funds in half and to release VPL’s half, totaling $69,282.12,
   to VPL immediately.1

   IT IS SO ORDERED.




            1
             The Court notes that the amount of Receivership fees for which VPL is responsible and the amount of funds
   ultimately released to VPL after the Receivership is wound up and final judgment is entered in this case could be
   affected by the resolution of the Poujade/TPI motion.
    CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
